DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 15 Feb 2021 has been entered.  
Examiner’s Note on Restriction
Applicant has received an action on the merits for the originally presented invention.  The Examiner notes that Applicant has two differing methods claims in this application, specifically claims 1 and 23.  Not only are the method claims different, but Applicant has made separate arguments regarding the allowability of claims 1 and 23 (see arguments below).  
The Examiner has examined these claims as a single invention because examining the two distinct variations of the claims have not caused a serious burden at this time.  Applicant is notified that the future amendments in this application may rise to the level of a “serious burden” and the Examiner may restrict the two methods if the variations in any subsequent office actions as laid out in MPEP section 808 and in view of MPEP section 806 which is partially quoted below.
The general principles relating to distinctness or independence may be summarized as follows:
(A) Where inventions are independent (i.e., no disclosed relation therebetween), restriction to one thereof is ordinarily proper, 
(B) Where inventions are related as disclosed but are distinct as claimed, restriction may be proper.
(C) Where inventions are related as disclosed but are not distinct as claimed, restriction is never proper.  
(D) A reasonable number of species may be claimed when there is an allowable claim generic thereto.
Response to Arguments
Applicant’s arguments filed on 8 Sep 2021 have been fully considered.   While amendments have overcome the 35 USC § 101 rejections, they are not persuasive in regards to the 35 USC § 103 rejections as the claims are currently written.  Arguments and corresponding examiner’s responses are shown below for independent Claim 1.  The same arguments are valid for the similar features of the other independent claims.  
Argument 1: The Applicant states “Based on the above remarks/arguments, the applicant respectfully submits that all of the rejections set forth in the Office Action dated 11/16/2021 have been overcome and the pending claims are now in condition for allowance.”
Response 1: Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the arguments do not apply to the citations being used in the current rejection.  In this office action, a new reference, Bilik has been added to teach a second threshold for each and every Cell under Test which is based on a prediction of the next threshold, and that the prediction is based on range, azimuth, elevation, signal-to-noise, and Doppler information.  Wikipedia has also been added to further clarify that CFAR thresholds can be increased or decreased in a finite number of ways.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 – 7, 10 – 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stockmann, P., U. S. Patent Application Publication 2010/0073218 (“Stockmann”) in view of Bilik, et al, U. S. Patent Application Publication 2019/0162836 (“Bilik”) and Wikipedia.org: Constant False Alarm Rate. Entry dated: 2 Oct 2006. Accessed on 20 Mar 2022  (“Wikipedia”).
Regarding claim 1, Stockmann teaches:
(Currently Amended): An object detection method comprising: obtaining a first offset value and (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared air target and/or sea target).
setting a first detection threshold value by adding the first offset value to a first reference threshold value, wherein the first reference threshold value is determined for detecting if at least one object with a first value of an object characteristic exists; (Stockmann, figure 2, paragraph 0031, “[0017] It is understood that each cell within clutter map 100 contains a Doppler bin, range, and azimuth component parameter that constitute each cell (e.g. cell 110). [0031] The Doppler bin powers are converted to a mapping of Doppler bin cells as a function of range/azimuth so as to provide a clutter map 747 for each Doppler bin. As new return data is received (i.e. data 705) in each scan, the data associated with that scan is processed through the Doppler filter assembly and square law detector and, for a given cell under test (CUT), the power associated with the echo data received in that scan Pscan that is associated with that CUT is compared against a threshold of a running average (e.g. historical average) of the same cell under test from the clutter map, as shown in block 725. If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; an air radar system that calculates an updateable noise threshold average for each cell in a range, azimuth and Doppler map; that these comprise an average CUTs 220 of figure 2 (i.e. first reference threshold value), that the running average is added to an “offset value” of 12 dB for air targets (i.e. first offset value); that the power of a cell is compared to the sum of these two values to declare an air target detection; Examiner note: the running average of the surrounding cells 220 has been interpreted as the “first reference threshold value”; the 12 dB threshold has been interpreted as the “first offset”; the power exceeding the background clutter map power average of cells 220 plus the 12 dB offset has been interpreted as the “first detection threshold value”; the object declared an air target has been interpreted as “one object with a first value”; and the range, Doppler, and/or azimuth bins of each cell has been interpreted as the “object characteristic”).
transmitting, by a wireless transmitter, electromagnetic energy pulses; obtaining, by a wireless receiver, a detection input according to at least one echo resulting from reflection of the electromagnetic energy pulses; and (Stockmann, paragraph 0021, “In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (prf), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power.”; a wireless transmitter and receiver that process the echoes from each range azimuth location for each Doppler bin in a range Doppler map).
utilizing at least the first detection threshold value and (Stockmann, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets based on the aforementioned thresholds; and surveillance targets in parallel based on two independent systems, for each cell in the range, azimuth each optimized for the particular target in every CUT, which in the example is 1 million cells, each with a unique threshold, with 2000 different ranges, 10 different velocities, and 500 azimuth bins).
wherein the first detection threshold value is utilized by the target detection to detect if at least one object with the first value of the object characteristic exists, and (Stockmann, paragraph 0018, “If the per scan power is 12 dB above the running average, a detection is declared. The threshold for the particular cell under test 110 is based only on the running average for the cell under test 110.”; that the radar system in the first target detection system declares a target based on the calculated CFAR value and 12 dB; this information, along with the raw data is then passed for tracking as opposed to detection; at this point Stockman has created a Range-Azimuth-Doppler map for each and every pixel in the radar field of view and cell that are more than 12 dB of energy above the uniquely created CFAR noise level as a threshold have been identified as “targets”).
Stockmann does not explicitly teach:
a second offset value, wherein the first offset value is different from the second offset value;
setting a second detection threshold value by adding the second offset value to a second reference threshold value, wherein the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic exists, and the second value is different from the first value;
the second detection threshold value in target detection performed upon the detection input,
the second detection threshold value is utilized by the target detection to detect if at least one object with the second value of the object characteristic exists;
wherein one of the first offset value and the second offset value is a non-positive value..
Bilik teaches:
a second offset value, wherein the first offset value is different from the second offset value; (Bilik, paragraph 0005, “[0005] In accordance with an exemplary embodiment, a radar control system for a vehicle is provided. The apparatus comprises a detector for receiving a first range Doppler map and detecting an object in response to the first range Doppler map to generate an object signal using a first threshold wherein the first threshold is determined in response to a signal to noise ratio, generating a cluster signal in response to the object signal, determining a track state in response to the cluster signal, updating the first threshold in response to the track state and the signal to noise ratio to generate an updated threshold, and detecting the object in response to a second range Doppler map in response to the updated threshold.”; that a radar can take a previous range-azimuth-Doppler radar data map from a previous source, such as Stockman’s created map; that the first threshold (Stockman’s 12dB above noise designation) can be subject to (a) generating a cluster of signals, and the clusters can be (b) subjected to “updated threshold” the updated threshold is the claimed “second detection threshold”; the second offset value is the difference between the original first detection threshold and the second detection threshold to track an object from radar frame to frame based on predictions of the cluster movement in the four dimensions of range, azimuth, Doppler and time).
setting a second detection threshold value by adding the second offset value to a second reference threshold value, wherein the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic exists, and the second value is different from the first value; (Bilik, figure 4, paragraph 0037-0042., “[0037] Turning now to FIG. 4, an exemplary apparatus for radar detection with improved target tracking with power information 400 according is shown. The apparatus includes a detector 405, a clustering processor 410 and a tracking processor 415. [0038] The currently disclosed tracking algorithm predicts the power of the cluster for the next frame and uses this information with the SNR. Initially a Range-Doppler map is the input for the detector 405 running the detector algorithm and the threshold is calculated on the SNR conditions or the radar noise floor. [0039] The clustering processor 410 is operative to compute the cluster power Pk by adding the power from each detector that belongs to a cluster. A method determines the cluster center, for example, the center of mass of the detection in a four dimensional space (x,y,z,Doppler) using energy as weight. Power Pk is then associated with the cluster centroid.”; that the second threshold process starts with the first threshold already calculated; that the results are clustered into groups which may cross RDM cells; that the cluster has it’s own associated “cluster power Pk” as a result of the clustering process. In this example).
the second detection threshold value in target detection performed upon the detection input, (Bilik, paragraph 0038-0041, “[0039] The power of cluster in frame (k-1) is known as P k-1. To update the power for frame k, the method is operative to predict the power P’k =P k-1. The method then performs the power measurement P meas_k and then computes Pk = f (SNRk, P’k, P meas_k). [0040] The updated power is a function of the predicted power, the current power measured and the SNR of the environment.”; that the cluster power is used to predict the next power measurement of the cluster; that this new power prediction (i.e. the claimed second threshold) is used to detect the target from frame to frame; that the new power is a function of the signal to noise value from Stockman, the previously calculated cluster power of Bilik, and the newly measured power of the predicted cluster to declare a target [the new P k is the second threshold compared to actual measured results, which may be offset from the initial power threshold).
the second detection threshold value is utilized by the target detection to detect if at least one object with the second value of the object characteristic exists; (Bilik, paragraph 0041, “[0041] By using the power information to compute the cluster power, the method increases the reliability of the tracking algorithm. It is possible to separate clusters that are on the same position and Doppler by making use of the cluster power and to targets according to their power. After the clustering processor 410 computes clusters and the tracking processor 415 processes track states, the information about each detection is used to define the threshold that will be used for the detector in the next frame and the location which this detection will be applied.”; that the first detection threshold value information from Stockman is used to determine individual cell power levels to declare a “track” for individual cells; that Bilik takes these tracks, combines these values, and the values of nearby cells into a “group cluster” with its own power level indicative of the group of thresholds; that Bilik performs a prediction of the next power level from the same “group cluster” which predicts the next power level as a “second detection threshold value”).
In view of the teachings of Bilik it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bilik to Stockmann at the time the application was filed in order to provide an improved method to track previously identified targets using adaptable tracking thresholds (see paragraph 0003-0005).
Wikipedia teaches wherein one of the first offset value and the second offset value is a non-positive value. (Wikipedia, paragraph 01, “In the radar receiver, the returning echoes are typically received by the antenna, amplified, down-converted to an intermediate frequency, and then passed through detector circuitry that extracts the envelope of the signal, known as the video signal. This video signal is proportional to the power of the received echo and comprises the desired echo signal as well as the unwanted signals from internal receiver noise and external clutter and interference. The term video refers to the resulting signal being appropriate for display on a cathode ray tube, or “video screen”. The role of the constant false alarm rate circuitry is to determine the power threshold above which any return can be considered to probably originate from a target as opposed to one of the spurious sources. If this threshold is too low, then more real targets will be detected, but at the expense of increased numbers of false alarms. Conversely, if the threshold is too high, then fewer targets will be detected, but the number of false alarms will also be low. In most radar detectors, the threshold is set in order to achieve a required probability of false alarm (or equivalently, false alarm rate or time between false alarms).”; In a radar detector, the system must determine a power threshold above which any return is considered to be from a target. If this threshold is low, then more targets will be detected at the expense of increased numbers of false alarms. Conversely, if the threshold is high, then fewer targets will be detected, but the number of false alarms will also be low).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wikipedia to Bilik and Stockmann at the time the application was filed in order to disclose the well known, routine and conventional definition of CFAR in radar design, a concept used by Stockman and Bilik; Accordingly, the prior art references disclose that it is known that Stockman and Bilik’s disclosure can only be combined in a finite number of ways.  As Bilik changed the threshold for each and every cell in the RDM matrix, the change, or claimed second offset can only be a positive or negative offset; which leads to only four possible, finite combinations of the second offsets in the same way where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 2, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection method of claim 1.
Stockmann further teaches wherein the object detection method is employed by a Radio Detection and Ranging (radar) system, and the processing circuit is a part of the radar system. (Stockmann, paragraph 0030, “[0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets according to an embodiment of the present invention. Radar system 700 includes a primary channel processor 707 for detecting air targets and a secondary channel processor 750 for detecting sea targets.”; a radar system used to detect air targets (i.e. first value) and sea targets (i.e. second value)).
Regarding claim 3, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection method of claim 1.
Stockmann further teaches wherein the object characteristic is associated with a signal strength. (Stockmann, paragraph 0019, “[0019] The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters). … By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set of neighboring or surrounding cells (220a, … 220h) by a predetermined value (such as 3 dB greater for example), then a sea target detection is declared.”; that the power detected by a radar system can be an “object characteristic” of a target, as compared to the power of the neighbor cells 220 to declare either a sea or air target).
Regarding claim 4, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection method of claim 3.
Stockmann further teaches wherein the object characteristic is an object range, and the first value and the second value are different range values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2). [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, and 10 Doppler bins.”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. As discussed in paragraph 0034, Stockholm teaches 2000 distinct range bins in each of 500 Azimuth bins).
Regarding claim 5, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection method of claim 3.
Stockmann further teaches wherein the object characteristic is an object velocity, and the first value and the second value are different velocity values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2). [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, and 10 Doppler bins.”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. As discussed in paragraph 0034, Stockholm teaches 2000 distinct range bins in each of 500 Azimuth bins with 10 different Doppler bins, which correspond to 10 different velocity bins).
Regarding claim 6, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection method of claim 3.
Stockmann further teaches wherein the object characteristic is an object angle, and the first value and the second value are different angle values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2). [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, and 10 Doppler bins.”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. As discussed in paragraph 0034, Stockholm teaches 500 different Azimuth bins).
Regarding claim 7, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection method of claim 1.
Stockmann further teaches wherein the second value is larger than the first value, and the first offset value is larger than the second offset value. (Stockmann, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Regarding claim 10, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection method of claim 1.
Stockmann further teaches:
wherein the same first offset value is applied to each of reference threshold values that are determined for detecting if objects with values within a first segment of the object characteristic exist, and (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
the same second offset value is applied to each of reference threshold values that are determined for detecting if objects with values within a second segment of the object characteristic exist. (Stockmann, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
Regarding claim 11, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection method of claim 1.
Stockmann further teaches:
wherein the first offset value is computed by a function that uses the first value as one input, (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
the second offset value is computed by the function that uses the second value as one input, (Stockmann, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
the first offset value computed for the first value is applied to the first reference threshold value only, and the second offset value computed for the second value is applied to the second reference threshold value only. (Stockmann, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets and surveillance targets in parallel based on two independent systems, two offsets, and two filtering processes, each optimized for the particular target).
Regarding claim 12, Stockmann teaches:
(Currently Amended): An object detection apparatus comprising: a wireless transmitter, arranged to transmit electromagnetic energy pulses; a wireless receiver, arranged to obtain a detection input according to at least one echo resulting from reflection of the electromagnetic energy pulses; and a processing circuit, (Stockmann, paragraph 0021 and 0031, “[0021] In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (prf), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0031] Antenna receiver and signal processing assembly 710 includes amplification circuitry, analog to digital (AID) circuitry, pulse compression, synchronous processing and other preprocessing circuits as understood in the art and thus shall not be described in further detail for brevity.”; a radar circuit for transmitting, receiving and processing radar information. Examiner note: a wireless receiver could be a simple wireless communication port for transmitting data which is processed by a general computer).
arranged to obtain a first offset value and (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target).
set a first detection threshold value by adding the first offset value to a first reference threshold value, (Stockmann, figure 2, paragraph 0031, “[0017] It is understood that each cell within clutter map 100 contains a Doppler bin, range, and azimuth component parameter that constitute each cell (e.g. cell 110). [0031] The Doppler bin powers are converted to a mapping of Doppler bin cells as a function of range/azimuth so as to provide a clutter map 747 for each Doppler bin. As new return data is received (i.e. data 705) in each scan, the data associated with that scan is processed through the Doppler filter assembly and square law detector and, for a given cell under test (CUT), the power associated with the echo data received in that scan Pscan that is associated with that CUT is compared against a threshold of a running average (e.g. historical average) of the same cell under test from the clutter map, as shown in block 725. If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; an air radar system that calculates an updateable noise threshold average for each cell in a range, azimuth and Doppler map; that these comprise an average CUTs 220 of figure 2 (i.e. first reference threshold value), that the running average is added to an “offset value” of 12 dB for air targets (i.e. first offset value); that the power of a cell is compared to the sum of these two values to declare an air target detection; Examiner note: the running average of the surrounding cells 220 has been interpreted as the “first reference threshold value”; the 12 dB threshold has been interpreted as the “first offset”; the power exceeding the background clutter map power average of cells 220 plus the 12 dB offset has been interpreted as the “first detection threshold value”; the object declared an air target has been interpreted as “one object with a first value”; and the range, Doppler, and/or azimuth bins of each cell has been interpreted as the “object characteristic”).
utilize at least the first detection threshold value and (Stockmann, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets based on the aforementioned thresholds; and surveillance targets in parallel based on two independent systems, for each cell in the range, azimuth each optimized for the particular target in every CUT, which in the example is 1 million cells, each with a unique threshold, with 2000 different ranges, 10 different velocities, and 500 azimuth bins).
wherein the first detection threshold value is utilized by the target detection to detect if at least one object with the first value of the object characteristic exists, and … the first reference threshold value is determined for detecting if at least one object with a first value of an object characteristic exists, (Stockmann, paragraph 0018, “If the per scan power is 12 dB above the running average, a detection is declared. The threshold for the particular cell under test 110 is based only on the running average for the cell under test 110.”; that the radar system in the first target detection system declares a target based on the calculated CFAR value and 12 dB; this information, along with the raw data is then passed for tracking as opposed to detection; at this point Stockman has created a Range-Azimuth-Doppler map for each and every pixel in the radar field of view and cell that are more than 12 dB of energy above the uniquely created CFAR noise level as a threshold have been identified as “targets”; that the targets identified as having more than 12 dB (i.e. the object determined to have at least the first value); are then grouped together in an RDM and submitted to the Bilik process explained below for further processing).
Stockmann does not explicitly teach:
a second offset value, … wherein the first offset value is different from the second offset value,
set a second detection threshold value by adding the second offset value to a second reference threshold value, and
the second detection threshold value in target detection performed upon the detection input by the processing circuit,
the second detection threshold value is utilized by the target detection to detect if at least one object with the second value of the object characteristic exists; the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic, and the second value is different from the first value; and
wherein one of the first offset value and the second offset value is a non-positive value..
Bilik teaches:
a second offset value, … wherein the first offset value is different from the second offset value, (Bilik, paragraph 0005, “[0005] In accordance with an exemplary embodiment, a radar control system for a vehicle is provided. The apparatus comprises a detector for receiving a first range Doppler map and detecting an object in response to the first range Doppler map to generate an object signal using a first threshold wherein the first threshold is determined in response to a signal to noise ratio, generating a cluster signal in response to the object signal, determining a track state in response to the cluster signal, updating the first threshold in response to the track state and the signal to noise ratio to generate an updated threshold, and detecting the object in response to a second range Doppler map in response to the updated threshold.”; that a radar can take a previous range-azimuth-Doppler radar data map from a previous source, such as Stockman’s created map; that the first threshold (Stockman’s 12dB above noise designation) can be subject to (a) generating a cluster of signals, and the clusters can be (b) subjected to “updated threshold” the updated threshold is the claimed “second detection threshold”; the second offset value is the difference between the original first detection threshold and the second detection threshold to track an object from radar frame to frame based on predictions of the cluster movement in the four dimensions of range, azimuth, Doppler and time).
set a second detection threshold value by adding the second offset value to a second reference threshold value, and (Bilik, figure 4, paragraph 0037-0042., “[0037] Turning now to FIG. 4, an exemplary apparatus for radar detection with improved target tracking with power information 400 according is shown. The apparatus includes a detector 405, a clustering processor 410 and a tracking processor 415. [0038] The currently disclosed tracking algorithm predicts the power of the cluster for the next frame and uses this information with the SNR. Initially a Range-Doppler map is the input for the detector 405 running the detector algorithm and the threshold is calculated on the SNR conditions or the radar noise floor. [0039] The clustering processor 410 is operative to compute the cluster power Pk by adding the power from each detector that belongs to a cluster. A method determines the cluster center, for example, the center of mass of the detection in a four dimensional space (x,y,z,Doppler) using energy as weight. Power Pk is then associated with the cluster centroid.”; that the second threshold process starts with the first threshold already calculated; that the results are clustered into groups which may cross RDM cells; that the cluster has it’s own associated “cluster power Pk” as a result of the clustering process. In this example).
the second detection threshold value in target detection performed upon the detection input by the processing circuit, (Bilik, paragraph 0038-0041, “[0039] The power of cluster in frame (k-1) is known as P k-1. To update the power for frame k, the method is operative to predict the power P’k =P k-1. The method then performs the power measurement P meas_k and then computes Pk = f (SNRk, P’k, P meas_k). [0040] The updated power is a function of the predicted power, the current power measured and the SNR of the environment.”; that the cluster power is used to predict the next power measurement of the cluster; that this new power prediction (i.e. the claimed second threshold) is used to detect the target from frame to frame; that the new power is a function of the signal to noise value from Stockman, the previously calculated cluster power of Bilik, and the newly measured power of the predicted cluster to declare a target [the new P k is the second threshold compared to actual measured results, which may be offset from the initial power threshold).
the second detection threshold value is utilized by the target detection to detect if at least one object with the second value of the object characteristic exists; the second reference threshold value is determined for detecting if at least one object with a second value of the object characteristic, and the second value is different from the first value; and (Bilik, paragraph 0041, “[0041] By using the power information to compute the cluster power, the method increases the reliability of the tracking algorithm. It is possible to separate clusters that are on the same position and Doppler by making use of the cluster power and to targets according to their power. After the clustering processor 410 computes clusters and the tracking processor 415 processes track states, the information about each detection is used to define the threshold that will be used for the detector in the next frame and the location which this detection will be applied.”; that the first detection threshold value information from Stockman is used to determine individual cell power levels to declare a “track” for individual cells; that Bilik takes these tracks, combines these values, and the values of nearby cells into a “group cluster” with its own power level indicative of the group of thresholds; that Bilik performs a prediction of the next power level from the same “group cluster” which predicts the next power level as a “second detection threshold value”).
In view of the teachings of Bilik it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bilik to Stockmann at the time the application was filed in order to provide an improved method to track previously identified targets using adaptable tracking thresholds (see paragraph 0003-0005).
Wikipedia teaches wherein one of the first offset value and the second offset value is a non-positive value. (Wikipedia, paragraph 01, “In the radar receiver, the returning echoes are typically received by the antenna, amplified, down-converted to an intermediate frequency, and then passed through detector circuitry that extracts the envelope of the signal, known as the video signal. This video signal is proportional to the power of the received echo and comprises the desired echo signal as well as the unwanted signals from internal receiver noise and external clutter and interference. The term video refers to the resulting signal being appropriate for display on a cathode ray tube, or “video screen”. The role of the constant false alarm rate circuitry is to determine the power threshold above which any return can be considered to probably originate from a target as opposed to one of the spurious sources. If this threshold is too low, then more real targets will be detected, but at the expense of increased numbers of false alarms. Conversely, if the threshold is too high, then fewer targets will be detected, but the number of false alarms will also be low. In most radar detectors, the threshold is set in order to achieve a required probability of false alarm (or equivalently, false alarm rate or time between false alarms).”; In a radar detector, the system must determine a power threshold above which any return is considered to be from a target. If this threshold is low, then more targets will be detected at the expense of increased numbers of false alarms. Conversely, if the threshold is high, then fewer targets will be detected, but the number of false alarms will also be low).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wikipedia to Bilik and Stockmann at the time the application was filed in order to disclose the well known, routine and conventional definition of CFAR in radar design, a concept used by Stockman and Bilik; Accordingly, the prior art references disclose that it is known that Stockman and Bilik’s disclosure can only be combined in a finite number of ways.  As Bilik changed the threshold for each and every cell in the RDM matrix, the change, or claimed second offset can only be a positive or negative offset; which leads to only four possible, finite combinations of the second offsets in the same way where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 13, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection apparatus of claim 12.
Stockmann further teaches wherein the object detection apparatus is a Radio Detection and Ranging (radar) system. (Stockmann, paragraph 0030, “[0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets according to an embodiment of the present invention. Radar system 700 includes a primary channel processor 707 for detecting air targets and a secondary channel processor 750 for detecting sea targets.”; a radar system used to detect air targets (i.e. first value) and sea targets (i.e. second value)).
Regarding claim 14, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection apparatus of claim 12.
Stockmann further teaches wherein the object characteristic is associated with a signal strength. (Stockmann, paragraph 0019, “[0019] The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters). … By way of example and not limitation, if the per scan power of the background or average power of the particular cell under test exceeds the background or average power value of a selected set of neighboring or surrounding cells (220a, … 220h) by a predetermined value (such as 3 dB greater for example), then a sea target detection is declared.”; that the power detected by a radar system can be an “object characteristic” of a target, as compared to the power of the neighbor cells 220 to declare either a sea or air target).
Regarding claim 15, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection apparatus of claim 14.
Stockmann further teaches wherein the object characteristic is an object range, and the first value and the second value are different range values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2).”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 16, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection apparatus of claim 14.
Stockmann further teaches wherein the object characteristic is an object velocity, and the first value and the second value are different velocity values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2).”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 17, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection apparatus of claim 14.
Stockmann further teaches wherein the object characteristic is an object angle, and the first value and the second value are different angle values. (Stockmann, paragraph 0021, “[0021] A clutter map is formed to provide a cell mapping of a surveillance region. … In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (pry), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power. [0023] Only a predetermined number of neighbor cells are selected, which selected cells form a substantially symmetrical arrangement (relative to the range/azimuth coordinates) and where each selected neighbor cell is separated from its nearest neighboring other selected cell by at least one nonselected cell ( e.g. cells labeled “g” as shown in FIG. 2).”; that a unique reference power is calculated for each Doppler bin in each separate range/azimuth bin to create a data cube, the data cubes are used to calculate the “reference threshold value”; i.e. each different range and azimuth cell has a different reference threshold for each of the calculated Doppler bins; and the “object characteristic” is a combination of any detected object velocity, range and azimuth. See paragraph 0034 for discussion of Radar bins).
Regarding claim 18, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection apparatus of claim 12.
Stockmann further teaches wherein the second value is larger than the first value, and the first offset value is larger than the second offset value. (Stockmann, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Regarding claim 21, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection apparatus of claim 12.
Stockmann further teaches:
wherein the processing circuit applies the same first offset value to each of reference threshold values that are determined for detecting if objects with values within a first segment of the object characteristic exist, and (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
applies the same second offset value to each of reference threshold values that are determined for detecting if objects with values within a second segment of the object characteristic exist. (Stockmann, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
Regarding claim 22, Stockmann, as modified by Bilik and Wikipedia, teaches the object detection apparatus of claim 12.
Stockmann further teaches:
wherein the processing circuit computes the first offset value by a function that uses the first value as one input, and (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared sea target; the 12 dB offset is applied to each cell to declare an air detection; that the same offset is applied independent of range, azimuth or Doppler in each CUT).
computes the second offset value by the function that uses the second value as one input, (Stockmann, paragraph 0036, “[0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells.”; that a second threshold can be used at module 767 for a second radar mode with a second required delta between the CFAR background clutter and a declared air target; in this office action the “first” system is designed for air targets, and the “second” system is designed for sea targets; as above the 3 dB offset is applied independent of range, azimuth or Doppler for each CUT).
the first offset value computed for the first value is applied to the first reference threshold value only, and the second offset value computed for the second value is applied to the second reference threshold value only. (Stockmann, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets and surveillance targets in parallel based on two independent systems, two offsets, and two filtering processes, each optimized for the particular target).
Claims 8, 9, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stockmann, as modified by Bilik and Wikipedia, in view of Wang, et al, U. S. Patent Application Publication 2013/0201054 (“Wang”).
Regarding claim 8, Stockmann, as modified by Bilik and Wikipedia, teaches (Previously Presented): The object detection method of claim 1.
Stockmann, as modified by Bilik and Wikipedia, does not explicitly teach wherein another of the first offset value and the second offset value is a non-negative value..
Wang teaches wherein another of the first offset value and the second offset value is a non-negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, then the smallest 70% of the total number of cell values (in this case 7 cells) are used to compute the average value. As another example, if the percentage threshold is 60%, then the smallest 60% of the total number of cell values (in this case 6 cells) are used to compute the average value. There are various ways in which the percentage threshold can be set. …  In an alternative embodiment, the percentage threshold can be increased in signal rich environments and decreased in sparse signal environments. For example, maximum and minimum percentage thresholds can be set based on extremely noisy and quiet scenarios for the environment of the CUT, respectively. The radar system 10 can then adapt the percentage threshold between these maximum and minimum percentage thresholds based on the number of false plots or false tracks.”; a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds start at a reference number, in this case either 70% or 60% for each of the million CUT thresholds; in the case of a “signal rich environment”, the original threshold is increased (i.e. a non-negative value of offset from 70%); in the case of a sparse signal environment, the original threshold can be decreased (i.e. a negative value of offset from 70%); finally, combined with Stockmann, each of the CUT can have different offsets for the air and/or sea targets in any of the million range / azimuth / and Doppler bins).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Bilik, Wikipedia, and Stockmann at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 9, Stockmann, as modified by Bilik, Wikipedia, and Wang, teaches the object detection method of claim 8.
Stockmann further teaches wherein the second value is larger than the first value,  (Stockmann, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Wikipedia teaches the first offset value is a positive value, and the second offset value is a negative value. (Wikipedia, paragraph 01, “In the radar receiver, the returning echoes are typically received by the antenna, amplified, down-converted to an intermediate frequency, and then passed through detector circuitry that extracts the envelope of the signal, known as the video signal. This video signal is proportional to the power of the received echo and comprises the desired echo signal as well as the unwanted signals from internal receiver noise and external clutter and interference. The term video refers to the resulting signal being appropriate for display on a cathode ray tube, or “video screen”. The role of the constant false alarm rate circuitry is to determine the power threshold above which any return can be considered to probably originate from a target as opposed to one of the spurious sources. If this threshold is too low, then more real targets will be detected, but at the expense of increased numbers of false alarms. Conversely, if the threshold is too high, then fewer targets will be detected, but the number of false alarms will also be low. In most radar detectors, the threshold is set in order to achieve a required probability of false alarm (or equivalently, false alarm rate or time between false alarms).”; In a radar detector, the system must determine a power threshold above which any return is considered to be from a target. If this threshold is low, then more targets will be detected at the expense of increased numbers of false alarms. Conversely, if the threshold is high, then fewer targets will be detected, but the number of false alarms will also be low).
In view of the teachings of Wikipedia it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Bilik, Wikipedia, and Stockmann at the time the application was filed in order to disclose the well known, routine and conventional definition of CFAR in radar design, a concept used by Stockman and Bilik; Accordingly, the prior art references disclose that it is known that Stockman and Bilik’s disclosure can only be combined in a finite number of ways.  As Bilik changed the threshold for each and every cell in the RDM matrix, the change, or claimed second offset can only be a positive or negative offset; which leads to only four possible, finite combinations of the second offsets in the same way where there are a finite number of identified, predictable solutions and there is no evidence of unexpected results (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 19, Stockmann, as modified by Bilik and Wikipedia, teaches (Previously Presented): The object detection apparatus of claim 12.
Stockmann, as modified by Bilik and Wikipedia, does not explicitly teach wherein another of the first offset value and the second offset value is a non-negative value..
Wang teaches wherein another of the first offset value and the second offset value is a non-negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, then the smallest 70% of the total number of cell values (in this case 7 cells) are used to compute the average value. As another example, if the percentage threshold is 60%, then the smallest 60% of the total number of cell values (in this case 6 cells) are used to compute the average value. There are various ways in which the percentage threshold can be set. …  In an alternative embodiment, the percentage threshold can be increased in signal rich environments and decreased in sparse signal environments. For example, maximum and minimum percentage thresholds can be set based on extremely noisy and quiet scenarios for the environment of the CUT, respectively. The radar system 10 can then adapt the percentage threshold between these maximum and minimum percentage thresholds based on the number of false plots or false tracks.”; a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds start at a reference number, in this case either 70% or 60% for each of the million CUT thresholds; in the case of a “signal rich environment”, the original threshold is increased (i.e. a non-negative value of offset from 70%); in the case of a sparse signal environment, the original threshold can be decreased (i.e. a negative value of offset from 70%); finally, combined with Stockmann, each of the CUT can have different offsets for the air and/or sea targets in any of the million range / azimuth / and Doppler bins).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Bilik, Wikipedia, and Stockmann at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Regarding claim 20, Stockmann, as modified by Bilik, Wikipedia, and Wang, teaches the object detection apparatus of claim 19.
Stockmann further teaches wherein the second value is larger than the first value,  (Stockmann, paragraph 0031 and 0036, “ [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel [0036] The computed average of the neighboring map cell data is used with threshold computation module 767 which determines a threshold (e.g. 3 dB) for comparing the average power (Pcut) of the selected clutter map CUT with the averaged power value (Pn) of the neighboring clutter map cells. [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that the two offset numbers are different, it is inherent that given two numbers as cited that one value would be larger than another value; that the calculated values of each “reference threshold” would be calculated differently; it is inherent according to the radar equation that a “reference threshold” calculated at a farther distance would be lower than a closer distance, hence the need for CFAR processing).
Wang teaches the first offset value is a positive value, and the second offset value is a negative value. (Wang, paragraph 0065, “[0065] At step 78, an average value of a percentage of the ordered range-Doppler radar values is obtained based on a percentage threshold. The percentage threshold specifies the number of cells in the reference window which are used to obtain the average value. For example, if there are 10 values in the reference window and the percentage threshold is 70%, then the smallest 70% of the total number of cell values (in this case 7 cells) are used to compute the average value. As another example, if the percentage threshold is 60%, then the smallest 60% of the total number of cell values (in this case 6 cells) are used to compute the average value. There are various ways in which the percentage threshold can be set. …  In an alternative embodiment, the percentage threshold can be increased in signal rich environments and decreased in sparse signal environments. For example, maximum and minimum percentage thresholds can be set based on extremely noisy and quiet scenarios for the environment of the CUT, respectively. The radar system 10 can then adapt the percentage threshold between these maximum and minimum percentage thresholds based on the number of false plots or false tracks.”; a mathematical method of varying the threshold percentage using varying number of surrounding cells to compute the above “reference threshold”; these thresholds start at a reference number, in this case either 70% or 60% for each of the million CUT thresholds; in the case of a “signal rich environment”, the original threshold is increased (i.e. a non-negative value of offset from 70%); in the case of a sparse signal environment, the original threshold can be decreased (i.e. a negative value of offset from 70%); finally, combined with Stockmann, each of the CUT can have different offsets for the air and/or sea targets in any of the million range / azimuth / and Doppler bins).
In view of the teachings of Wang it would have been obvious for a person of ordinary skill in the art to apply the teachings of Wang to Bilik, Wikipedia, and Stockmann at the time the application was filed in order to provide an adaptive method of selecting the best CFAR method to improve target detection (see paragraph 0025-0027) in an obvious combination with Stockmann’s method of improving target detection using an adaptive CFAR. The two methods of varying the CFAR background calculations merely perform the same functions as they perform separately and being no more “than the predictable use of prior art elements according to their established functions” (KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007)).
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stockmann in view of Bilik.
Regarding claim 23, Stockmann teaches:
(Currently Amended): An object detection method comprising: obtaining detection threshold values by applying threshold adjustment to reference threshold values that are determined for a spectrum of an object characteristic, (Stockmann, paragraph 0016 and 0030-0039, “[0016] The radar system in accordance with one embodiment of the invention allows a coastal location to become dual use, namely, detecting relatively fast moving targets (…air targets) in primary mode … and relatively slow moving targets … (sea targets) in a secondary mode. [0030] FIG. 6 is a block diagram of an augmented CFAR radar system 700 operative for detecting both air targets and sea targets. [0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.  [0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; a radar that uses a Constant False Alarm Rate algorithm to detect targets as described in figure 7. In block 748 a 12 dB threshold delta has been selected to differentiate between the measured CFAR background clutter and a declared air target (i.e. the threshold adjustments are the calculated power level for the unique CUT); that the radar processes returns for each radar range / Doppler / azimuth bin to create 10 million range / azimuth / Doppler bins, each with their uniquely calculated thresholds; that the 12 dB threshold adjustment is applied to each cell for an air target).
wherein each of the reference threshold values is determined for detecting if at least one object with a value of the object characteristic exists; (Stockmann, paragraph 0031, “[0031] If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing”; that the “reference threshold” for each of the million cells for each CUT 210 are tested against at least one “threshold adjustment” of 12 dB to declare an air target).
transmitting, by a wireless transmitter, electromagnetic energy pulses; obtaining, by a wireless receiver, a detection input according to at least one echo resulting from reflection of the electromagnetic energy pulses; and (Stockmann, paragraph 0021, “In general, when an antenna beam of an antenna system scans across a surveillance region, a receiver receives the echo or return data from a series of pulses transmitted by the antenna at a given pulse repetition frequency (prf), and the data from each individual scan is accumulated and integrated such that for each Doppler bin (i.e. Doppler frequency) at a range/azimuth location the map cell represents the average (e.g. mean) radar return power.”; a wireless transmitter and receiver that process the echoes from each range / azimuth location and for each Doppler bin in a range Doppler map).
utilizing the detection threshold values in target detection performed upon the detection input, (Stockmann, paragraph 0031, “[0031] The Doppler bin powers are converted to a mapping of Doppler bin cells as a function of range/azimuth so as to provide a clutter map 747 for each Doppler bin. As new return data is received (i.e. data 705) in each scan, the data associated with that scan is processed through the Doppler filter assembly and square law detector and, for a given cell under test (CUT), the power associated with the echo data received in that scan Pscan that is associated with that CUT is compared against a threshold of a running average (e.g. historical average) of the same cell under test from the clutter map, as shown in block 725. If the power level of the CUT for the current scan (Pscan) exceeds the background clutter map power average by a given threshold value (block 748) such as 12 dB, then an air target detection (block 760) is declared in the primary channel and a signal 762 indicative of the detection may be stored in memory for further processing and/or applied to a post processing unit for display to a user.”; an air radar system that calculates a running average of the cells 220 of figure 2 (i.e. first reference threshold value), that the running average is added to an “offset value” of 12 dB for air targets (i.e. first offset value); that the power of a cell is compared to the sum of these two values to declare an air target detection; Examiner note: the running average of the surrounding cells 220 has been interpreted as the “first reference threshold value”; the 12 dB threshold has been interpreted as the “first offset”; the power exceeding the background clutter map power average of cells 220 plus the 12 dB offset has been interpreted as the “first detection threshold value”; the object declared an air target has been interpreted as “one object with a first value”; and the range, Doppler, and/or azimuth bins of each cell has been interpreted as the “object characteristic”).
wherein each of the detection threshold values is utilized by the target detection; (Stockmann, paragraph 0030, “Furthermore, the augmented CFAR radar system 700 allows for air target and maritime target detection in parallel and/or substantially simultaneously. By determining/declaring targets from both channels, 707 and 750, target detection is accomplished over the sea for all target velocities from zero up to the maximum air target velocity of the radar.”; that the radar system can process radar returns for air targets based on the aforementioned thresholds; and surveillance targets in parallel based on two independent systems, for each cell in the range, azimuth each optimized for the particular target in every CUT, which in the example is 1 million cells, each with a unique threshold, with 2000 different ranges, 10 different velocities, and 500 azimuth bins).
wherein the threshold adjustment is controlled by a first parameter, a second parameter, and a third parameter, the first parameter specifies a number of segments in the spectrum, each segment in the spectrum is adjacent to at least one segment in the spectrum and does not overlap said at least one segment, (Stockmann, paragraph 0034, “[0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells. [0019] FIG. 2 shows a clutter map 200 useful for illustrating the processing associated with a secondary channel intended for sea target detection … The radar clutter map 200 is representative of averaged radar return data. The averaged return data in the clutter map may be updated periodically ( e.g. during each radar scan or every nth scan). The cells 210a, 210b, … , 210n constituting the clutter map 200 and including cell 210 (identified herein as the cell under test) and neighboring cells 220 (identified as 220a, … , 220h) each comprise one Doppler bin (and corresponding range/azimuth parameters)”; that a radar can search 1 million adjacent segments separated by the range / azimuth / Doppler dimension (cells 210a, 210b, through 210n of figure 2); that each of the adjacent segments can have its unique threshold based on the neighboring cells 220a-220h, that each of the cells can have a first offset value of 12 dB which (i.e. the claimed threshold adjustment) added to the first reference threshold to obtain a “detection threshold” for a land and/or sea target; that the offset can be applied to both land and sea targets as cited above; in this case, the number of “segments” is 1 million).
the second parameter specifies a length or position of said each segment,  (Stockmann, paragraph 0034, “[0034] By way of further example, typical ground radar that surveils 360 degrees in azimuth may have 2,000 range bins, 500 azimuth bins and 10 Doppler bins. Ten Doppler bins would result from 10 return pulses forming 10 or more Doppler filters. By way of example, if there were 10 Doppler filters there would be 10 clutter maps, with each map having 2000 x 500 = 10^6 cells.”; that each CFAR window can be divided into 2,000 range bins (in this case) and 500 Azimuth bins, that each of the bins is uniquely identified [specified by range bin, azimuth bin and Doppler bin); for example in figure 2, the cells of one Doppler map are numbered from 210a through 210n which uniquely identifies its position in range and azimuth; it is well known in the art that cells can be defined in any number of ways, and in any number or range gates; and that the required number of “length”, “width”, “height” or “Doppler shift” of each gate can be programmed - that Stockmann’s example is merely an example of one such “second parameter” which is not required to be adaptive in this claim).
Stockmann does not explicitly teach:
to detect if at least one object with a value of the object characteristic exists;
the third parameter specifies an offset value for said each segment, and at least one of the first parameter, the second parameter, and the third parameter is adjustable..
Bilik teaches:
to detect if at least one object with a value of the object characteristic exists; (Bilik, paragraph 0038-0041, “[0039] The power of cluster in frame (k-1) is known as P k-1. To update the power for frame k, the method is operative to predict the power P’k =P k-1. The method then performs the power measurement P meas_k and then computes Pk = f (SNRk, P’k, P meas_k). [0040] The updated power is a function of the predicted power, the current power measured and the SNR of the environment.”; that the cluster power is used to predict the next power measurement of the cluster; that this new power prediction (i.e. the claimed second threshold) is used to detect the target from frame to frame; that the new power is a function of the signal to noise value from Stockman, the previously calculated cluster power of Bilik, and the newly measured power of the predicted cluster to declare a target [the new P k is the second threshold compared to actual measured results, which may be offset from the initial power threshold).
the third parameter specifies an offset value for said each segment, and at least one of the first parameter, the second parameter, and the third parameter is adjustable. (Bilik, paragraph 0041, “[0041] By using the power information to compute the cluster power, the method increases the reliability of the tracking algorithm. It is possible to separate clusters that are on the same position and Doppler by making use of the cluster power and to targets according to their power. After the clustering processor 410 computes clusters and the tracking processor 415 processes track states, the information about each detection is used to define the threshold that will be used for the detector in the next frame and the location which this detection will be applied.”; that the first detection threshold value information from Stockman is used to determine individual cell power levels to declare a “track” for individual cells; that Bilik takes these tracks, combines these values, and the values of nearby cells into a “group cluster” with its own power level indicative of the group of thresholds; that Bilik performs a prediction of the next power level from the same “group cluster” which predicts the next power level as a “second detection threshold value”; that the (i.e. claimed third parameter) is continuously adjusted by Bilik, from cell to cell based on cell grouping and from time frame to time frame based on thresholds and predicted threshold).
In view of the teachings of Bilik it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bilik to Stockmann at the time the application was filed in order to provide an improved method to track previously identified targets using adaptable tracking thresholds (see paragraph 0003-0005).
Regarding claim 24, Stockmann, as modified by Bilik, teaches (New): The object detection method of claim 23.
Bilik further teaches wherein the number of segments specified by the first parameter is equal to a number of different offset values specified by the third parameter. (Bilik, paragraph -0039-0042, “[0039] The clustering processor 410 is operative to compute the cluster power Pk by adding the power from each detector that belongs to a cluster. A method determines the cluster center, for example, the center of mass of the detection in a four dimensional space (x,y,z,Doppler) using energy as weight. [0041] By using the power information to compute the cluster power, the method increases the reliability of the tracking algorithm. … the information about each detection is used to define the threshold that will be used for the detector in the next frame and the location which this detection will be applied.”; that each identified cell from Stockmann has its corresponding cell group of Bilik, thus the size of each RDM is identical or (i.e. the number of segments is equal) and each cell grouping has its first offset from Stockman of 12db and the individually calculated, predictive offset of Bilik which is calculated as the third parameter).
In view of the teachings of Bilik it would have been obvious for a person of ordinary skill in the art to apply the teachings of Bilik to Stockmann at the time the application was filed in order to provide an improved method to track previously identified targets using adaptable tracking thresholds (see paragraph 0003-0005).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Donald HB Braswell/             Examiner, Art Unit 3648